internal_revenue_service number release date index number -------------------------------------- ----------------------- ------------------------------- re ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-110405-15 date date legend trust decedent spouse state date date x y dear ------------------ --------------------------------------------------------------------- ----------------------------- ------------------------ ------------ ------------------- -------------------------- --------------- ------------ this letter responds to your letter of date and subsequent correspondence requesting a ruling that pursuant to revproc_2001_38 2001_2_cb_124 the qualified_terminable_interest_property qtip_election made with respect to trust is a nullity for federal gift estate and generation-skipping_transfer gst tax purposes the facts and representations submitted are as follows decedent died testate on date survived by spouse and their children under the terms of article of decedent’s will trust was established and was to be funded by an amount that fully utilizes the federal unified_credit but no greater amount than is necessary to reduce to zero the smallest sum possible of federal estate_tax or state estate_tax payable as a result of decedent’s death under article a and b the trustee is to pay all the net_income from trust to spouse until her death and the trustee plr-110405-15 is to pay or apply to spouse as much of the trust principal as is necessary for her proper care and support maintenance health and education during her lifetime article d provides that the trustee has the power to appoint to spouse during any calendar_year property in the value of the greater of dollar_figure or percent of the aggregate value of the trust article e provides that spouse has a special power to appoint the remainder_interest of the trust to decedent’s children then living in equal or unequal shares exercisable in an instrument referencing decedent’s will or in spouse’s own will if spouse fails to exercise the special_power_of_appointment the remainder_interest of the trust shall be divided among her living children at the time of her death in equal shares article provides that decedent gives devises and bequests the rest and residue of decedent’s property which he owned at the time of his death whether real personal or mixed community or separate and wheresoever situated to spouse in fee simple pursuant to the terms of decedent’s will spouse received dollar_figurex outright in fee simple the remaining dollar_figurey of decedent’s gross_estate funded trust spouse as the executor of decedent’s estate timely filed a form_706 united_states estate and generation-skipping_transfer_tax return all of the assets of trust were included on schedule m bequests to surviving_spouse all of the assets other than the assets that funded trust passed to spouse outright pursuant to article by listing the assets of trust on schedule m the executor made a qtip_election with respect to those assets decedent’s estate received an estate_tax closing letter on date indicating that no tax was due law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that a marital_deduction is not allowed for an interest passing to the surviving_spouse that is a terminable_interest an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to the terminable_interest_rule in the case of qtip for purposes of sec_2056 qtip is treated as passing to the surviving_spouse plr-110405-15 and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 qtip is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the election to treat property as qtip under sec_2056 is made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_2044 provides that the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 sec_2519 and b provide that any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2652 provides that in the case of property subject_to an election under sec_2056 the surviving_spouse will be treated as the transferor of the property for generation-skipping_transfer gst tax purposes in the absence of a reverse_qtip_election under sec_2652 in general under revproc_2001_38 a qtip_election under sec_2056 will be treated as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes the revenue_procedure provides an example where a qtip_election was made when the taxable_estate before allowance of the marital_deduction was less than the applicable_exclusion_amount under sec_2010 another example set forth in the revenue_procedure is where the decedent’s will provides for a credit_shelter_trust to be funded with an amount equal to the applicable_exclusion_amount under sec_2010 with the balance of the estate passing to a marital trust intended to qualify under sec_2056 the estate makes qtip elections with respect to both the credit_shelter_trust and the marital trust the qtip_election for the credit_shelter_trust was not necessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust see revproc_2001_38 sec_2 in this case the election under sec_2056 to treat the assets of trust as qtip was not necessary to reduce the estate_tax to zero because no estate_tax would have been imposed on the assets in trust whether or not the election was made if relief under revproc_2001_38 is granted the estate’s federal estate_tax liability will remain at zero after applying decedent’s unified_credit amount under sec_2010 plr-110405-15 because the qtip_election in this case was not necessary to reduce the estate_tax liability to zero revproc_2001_38 applies and the service will disregard the qtip_election with respect to trust and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 accordingly the property for which the election is disregarded will not be includible in the spouse’s gross_estate under sec_2044 and spouse will not be treated as making a gift under sec_2519 if spouse disposes of the income_interest with respect to that property further spouse will not be treated as the transferor of the property in trust for gst tax purposes under sec_2652 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow senior technician reviewer branch passthroughs special industries enclosures
